NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMIAH W. BALIK,                              No. 17-56066

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04906-GW-PLA

 v.
                                                MEMORANDUM*
WALT DISNEY COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jeremiah W. Balik appeals pro se from the district court’s judgment

dismissing his diversity action alleging breach of contract. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (dismissal under 28 U.S.C. § 1915(e)(2)); Dominguez v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Balik’s request for oral
argument, set forth in the opening brief, is denied.
Miller (In re Dominguez), 51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under

Fed. R. Civ. P. 8). We affirm.

      The district court properly dismissed Balik’s complaint for failure to comply

with Rule 8(a)(2) because the allegations in the complaint were vague, confusing,

and failed to connect Balik’s claims to defendants’ conduct. See Fed. R. Civ. P.

8(a)(2) (pleading must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”); McHenry v. Renne, 84 F.3d 1172, 1179-80

(9th Cir. 1996) (affirming dismissal of complaint that failed to set forth simple,

concise and direct averments).

      We reject as without merit Balik’s contention that he was prejudiced by

having Judge Wu preside over this matter.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim[.]”).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      All pending motions (Docket Entry Nos. 27, 29, and 43) are denied.

      AFFIRMED.


                                           2                                   17-56066